Citation Nr: 1628941	
Decision Date: 07/20/16    Archive Date: 08/01/16

DOCKET NO.  11-11 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an increased rating for left carpal tunnel syndrome, currently evaluated as 20 percent disabling. 

2.  Entitlement to an increased rating for calcium chip-like deposits in the bursa of the elbows, currently evaluated as 10 percent disabling. 

3.  Entitlement to a total disability rating based of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1976 to September 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which increased the left carpel tunnel syndrome to 20 percent, effective from May 5, 2009 (the date of receipt the claim for increase).  The December 2009 rating decision also increased the calcium chip-like deposits in the bursa of the elbows to 10 percent, effective from March 31, 2009.

The Veteran filed a Notice of Disagreement (NOD) in December 2010 appealing these disability ratings and the denials.  The RO issued a Statement of the Case (SOC) in March 2011 on the increased rating issues, but not the TDIU issue.  In April 2011, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of the increased rating issues, but was not afforded the opportunity to perfect a timely appeal of the TDIU issue.

In an August 2014 decision, the Board denied the carpel tunnel syndrome and elbows claims currently on appeal.  The Veteran appealed the Board's denials to the United States Court of Appeals for Veterans Claims (Court).  In a February 2015 Order, the Court granted the parties' Joint Motion for Remand (JMR).  The JMR vacated the August 2014 Board denials of the carpel tunnel syndrome and elbows claims currently on appeal and remanded the claims to the Board for compliance with directives specified by the Joint Motion.  

In its April 2015 decision, the Board observed that, although a SOC was never issued for the Veteran's TDIU claim, the Veteran had alleged he was currently unemployed due to his service-connected disabilities, to include the service-connected disabilities currently on appeal.  A claim for TDIU is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, the Board included entitlement to TDIU as an issue on appeal.  Then the Board remanded the Veteran's TDIU claim, along with his increased rating claims, for additional development.

Following the completion the actions requested by the Board, the case was returned to the Board for appellate review.  Although the Board regrets further delay, it has determined that VA has a further duty to assist the Veteran in developing evidence pertinent to his claims herein.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).


REMAND

In its April 2015 remand, the Board instructed the RO to obtain a VA medical opinion regarding the effect(s) of the Veteran's service-connected disabilities (painful scar of the left check, left carpel tunnel syndrome, and calcium chip-like deposits in the bursa of the elbows) on his employability.  The VA examiner was directed to provide a medical opinion concerning the extent of the functional impairment resulting solely from the Veteran's service connected disabilities.  Additionally, the examiner was asked to address whether the Veteran's service connected disabilities alone are so disabling as to render him unemployable.  The examiner was specifically informed that the Veteran's age and the effects of non-service-connected disabilities cannot be factors for consideration in making the determination.  
  
In June 2015, the Veteran underwent VA examinations of his service-connected disabilities.  The VA examiner noted that the Veteran's education and training were specialized and that his work history after service was limited to one area of specialization.  Thereafter, the examiner opined that the Veteran's facial scar and elbow condition were minor and did not contribute to his disability.  The examiner further opined that the Veteran's bilateral carpal tunnel syndrome, which has persisted and worsened despite treatments, does prevent him from seeking or finding gainful employment at this time.  

The RO recognized that the June 2015 VA examiner's opinion was inadequate because it took into consideration the effect of his non-service connected right carpal tunnel syndrome on his ability to obtain and maintain substantially gainful employment.  Therefore, the RO requested an addendum opinion to clarify whether the Veteran's service-connected left carpal tunnel syndrome prevented him from obtaining and maintaining substantially gainful employment.

In an October 2015 addendum opinion, the VA examiner noted that the Veteran does have bilateral carpal tunnel syndrome, although he is only service-connected for the carpal tunnel syndrome affecting his left arm.  The examiner observed that the Veteran's previous work as an assembly engineer required use of both hands.  The examiner then opined that the Veteran's service-connected left carpal tunnel syndrome affected his employment and that, "[w]hile it is conceivable that he could find gainful employment that required the use of only one hand, given his age and employment history, it is extremely unlikely, and thus . . . his left carpal tunnel syndrome does render him to be unemployable.

Unfortunately, the Board finds the examiner's October 2015 opinion to be contradictory and problematic for several reasons.  First, the examiner concluded that it is conceivable that the Veteran could find gainful employment that requires the use of only one hand.  However, the examiner then opined that the Veteran's left carpal tunnel syndrome renders him unemployable.  Second, the examiner considered the Veteran's age when providing his opinion.  See 38 C.F.R. § 4.19 (stating that age may not be considered as a factor in evaluating unemployability).  Third, the examiner's opinion focused on whether the Veteran could find gainful employment.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the Veteran, in light of his service-connected disabilities, is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Finally, the examiner failed to discuss the functional impairment(s) imposed by all of the Veteran's service-connected conditions in the aggregate.  
Under these circumstances, a supplemental opinion must be obtained from an appropriate examiner who is qualified to offer a single opinion regarding the functional impact resulting from the Veteran's service-connected disabilities.  Specifically, the examiner must opine as to whether the current manifestations associated with each of the Veteran's service-connected disabilities, considered alone and in conjunction with each other, render him unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 3.159(c)(4); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board notes that the ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical one; that determination is for the adjudicator.  See Geig v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  In fact, the focus of the examiner is not on whether the Veteran is unemployable due to his service-connected disabilities, but rather on the functional impairment caused solely by his service-connected disabilities.  See VBA Fast Letter 13-13 (June 17, 2013).  

Regarding the Veteran's claims seeking increased disability rating for his service-connected left carpal tunnel syndrome, currently evaluated as 20 percent disabling, and his service-connected calcium chip-like deposits in the bursa of the elbows, currently evaluated as 10 percent disabling, the Board notes that such issues are inextricably intertwined with TDIU, as the development for TDIU may have an impact on the Veteran's current evaluations.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (holding that, where a claim is inextricably intertwined with another claim, both claims must be adjudicated together in order to enter a final decision on the matter).  Therefore, these claims must be remanded along with the Veteran's TDIU claim.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Obtain a supplemental opinion from an appropriate examiner who is qualified to offer a single opinion regarding the functional impact resulting from the Veteran's service-connected disabilities, with examination of the Veteran only if deemed necessary.  The entire claims file, to include a complete copy of this remand, must be made available to, and be reviewed by, the designated examiner.  The examiner should be asked to respond to the following inquiries, and all findings should be set forth in detail.

The examiner should discuss the functional limitations associated with, and expected effect in an occupational setting resulting from, the Veteran's service-connected left carpal tunnel syndrome, calcium chip like deposits in the bursa of the elbows, and scar of the left cheek, taking into consideration the Veteran's level of education, special training, and previous work experience, but not his age or any impairment caused by non-service connected disabilities. 

In rendering an opinion, the examiner should address any findings from previous VA examinations and treatment records. 

All opinions should be accompanied by a supporting rationale.  If the examiner is unable to reach an opinion as to any of the information requested above without resorting to speculation, he or she should explain the reasons for such inability and comment on whether any further tests, evidence, or information would be useful in rendering the opinion being sought.

2.  After the development has been completed, the RO or AMC should re-adjudicate the issues on appeal, to include the Veteran's claims seeking entitlement to an increased rating for left carpal tunnel syndrome, currently evaluated as 20 percent disabling; entitlement to an increased rating for calcium chip-like deposits in the bursa of the elbows, currently evaluated as 10 percent disabling; and entitlement to TDIU.  If any of the benefits sought remain denied, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond. The case should then be returned to the Board for further appellate review.

By this remand, the Board intimates no opinion as to any final outcome warranted. 

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




